UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK


CORY HAMMOCK,

                                    Plaintiff,      1:18-CV-05628-SJ-ST

            v.
                                                   AFFIRMATION OF T. BRYCE JONES IN
MOVING STATE TO STATE, LLC, STATE                  SUPPORT OF MOTION FOR
TO STATE MOVING NY INC, STATE TO                   PRELIMINARY INJUNCTION
STATE MOVING GROUP LLC, MICKEY
MILLER, NATALIE SCHMID
and DOES 1-6

                                 Defendant(s).


        Tanner Bryce Jones, an attorney duly admitted to practice law in the courts of the State of

New York and this Court, affirms the following to be true under the penalties of perjury:

        1.       I am the principal of Jones Law Firm, P.C., attorneys for Plaintiff Cory Hammock

in the above-captioned action and, as such, I am familiar with the facts set forth below.

        2.       I submit this affirmation in support of Plaintiff’s Motion for a Preliminary

Injunction.

        3.       My office received a phone call at or around 2:30 PM on January 3, 2019 from a

woman identifying herself as “Diane” from Moving State to State, LLC, asking to speak with me

directly.

        4.       Based on this call and a subsequent e-mail forwarded to me by the Plaintiff, sent

to Plaintiff by Defendants not long before the call, a true and correct copy of which is attached as

Exhibit A, I have a reasonable basis to believe Plaintiff is in immediate danger of irreparable

injury, because Defendants have represented that they intend to auction off Plaintiffs belongings

on January 10, 2019.
       5.      The nature of such potential injury is twofold: a) disposal of personal belongings,

some of which are irreplaceable items of sentimental value including but not limited to artwork

and an Army dress uniform, and b) constructive fraud.

       6.      The first speaker in the above-mentioned call informed me that she is a dispatcher

at Defendant Moving State to State, LLC.

       7.      I informed her that there was an active lawsuit against her employer pending for a

sizeable amount of money and that I needed to speak to the highest level boss in order to sort this

out.

       8.      This first speaker then transferred me to a man who identified himself as “Joe”

(“Doe 1”) and a “co-owner of the company.”

       9.      I asked “Joe” if he was aware that a lawsuit had been filed against the company.

He stated he had never received any paperwork.

       10.     I advised “Joe” that we have affidavits of service for the matter and based on

them had obtained a Certificate of Default, and that a Motion for Default Judgment was pending

for over $40,000.00. I also advised him that we were asking the Court to compel the company to

turn over my client’s goods.

       11.     During my prior calls with those identified as managers or principals of the

company, I strongly advised them to have counsel reach out to my firm.

       12.     Before I could also advise “Joe” that his company should retain counsel and have

them contact us immediately, he responded that he “did not care” that the company had been

sued and that we could “sue him again, sue him until 2050” and that the company would never

turn Plaintiff’s things over until he paid the additional amount Hammock asked for them, no

matter what a judge ordered.
        13.      Before I could respond, “Joe” stated “you know what? I’m going to shut my

company down today. Don’t call me anymore” and hung up the phone.

        14.      I then checked my e-mail and saw an e-mail forwarded from Plaintiff where

Defendants had earlier in the day threatened that he needed to contact them by January 4, 2019

or his goods would be “sent to auction.”

        15.      I moved before this Court for a Temporary Restraining Order (“TRO”) on January

4, 2019, requiring the Defendants to disclose the name and contact information of any third party

in possession of the Plaintiff’s property. The TRO was granted. (Dkt. No. 15-4).

        16.      I moved for another TRO on January 8, 2019, enjoining Defendants from disposing

of Plaintiffs personal property and directing Defendants to appear on January 9, 2019. The TRO

was granted. (Dkt. No. 19).

        17.      On the evening of January 8, 2019, after having moved for and been granted a

second TRO, and serving such TRO on them via service of process and email, a true and correct

copy of which is attached as Exhibit B, I received a response via email at 8:17 pm, which read

(in its entirety):

                 Hi

                 For our conversation yesterday this is the address for the storage
                 unit which the customer belongings are stored

                 Unit number 1031 and 1032
                 109-09 180th St, Jamaica, NY 11365
                 Prime storage LLC

                 Please contact me ASAP in regards to our conversation as far as
                 the settlement
       18.     Based on this email (Exhibit B), I have a reasonable basis to believe Plaintiff’s

property is being stored in a storage unit at the above-referenced address, managed by Prime

Storage, LLC, a third-party to this action.

       19.     Based on these facts and past conversations with and conduct of Defendants and

their members/managers, and I have a reasonable basis to believe that such property is in

immediate danger of irreparable injury, because Defendants have represented that they intend to

auction off Plaintiffs belongings on January 10, 2019.

       20.     Based on these facts and past conversations with and conduct of Defendants and

their members/managers, Defendants have identified the location and custodian of the property

at issue in this case, but are still threatening to dispose of such property if action is not taken

immediately.

       21.     Defendants and their principals have demonstrated disrespect for the legal system

and heavily implied that they will not comply with any Court order nor appear in Court

regardless of any order or civil penalty imposed or potentially to be imposed on them by this

Court, and that this Court may ultimately have to find them in criminal contempt in order to

force them to take responsibility for their actions in regards to the Plaintiff.

       22.     Defendants have not demonstrated a respect for their legal obligations with

respect to their customers’ household belongings, and therefore existing legal prohibitions

against disposing of Plaintiff’s goods will likely be insufficient to prevent their disposal.

       23.     For the above-mentioned reasons, Plaintiff requests a preliminary injunction

and/or TRO to enjoin Defendants as well as the third party in possession of Plaintiff’s

belongings, identified by Defendants as “Prime Storage LLC”, with a facility at 109-09 180th St,

Jamaica, NY 11365, from selling, destroying or otherwise disposing of my client’s property.
       24.    Plaintiff further requests temporary ex parte relief as against all Defendants newly

identified in the Complaint and expedited consideration of Plaintiff’s pending Motion for Default

Judgment for final relief as against Defendant Moving State to State, LLC.



Dated: January 9, 2019


                                                    Respectfully submitted,

                                                    /s/ T. Bryce Jones
                                                    T. Bryce Jones, Esq.
                                                    Jones Law Firm, P.C.
                                                    450 7th Avenue, Suite 1408
                                                    New York, NY 10123
                                                    (212) 258-0685
                                                    bryce@joneslawnyc.com
                                                    Attorneys for Plaintiff
